Townsend, J.
1. Asportation is an essential element of the offense of larceny, and exists where there has been the slightest change of location whereby complete dominion of the property is transferred from the true owner to the trespasser. Johnson v. State, 9 Ga. App. 409 (1) (71 S. E. 507); Lundy v. State, 60 Ga. 143.
2. Sufficient corroboration of the defendant’s confession of the crime charged to sustain his conviction exists where there is satisfactory evidence aliunde, either direct or circumstantial, showing that the crime as confessed has in fact been committed. Bines v. State, 118 Ga. 320 (45 S. E. 376); DeVore v. State, 7 Ga. App. 197 (1) (66 S. E. 484).
3. The defendant’s confession here of the crime of stealing a cow by leading her out of her pen by means of a rope stolon from a neighbor and across two fences, after which she broke away from him in a storm and escaped, is sufficiently supported by evidence that posts of the two fences had been removed and the fences mashed or trampled down, by cow tracks (partially obliterated by the storm) and by the fact that the gate of the enclosure was open and the cow missing, and that it was subsequently located in a pasture across a pond, and still tied with a rope identified as the rope which had been stolen from the defendant’s neighbor.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.